Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,094,161 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “display, to a dealer of the wagering game at the smart table, a confirmation that the player at the first player position is entitled to receive the buy-in value; detect, from the at least one RFID sensor, a chip value within the scratchpad area; compare the chip value to the buy-in value; and display, to the dealer, a confirmation that the chip value matches the buy-in value, thereby authorizing the dealer to pass chips from the dealer scratchpad to the player” and add the followings “determine, using a wireless sensor of the plurality of wireless sensors, that the mobile computing device is located proximate a wireless sensor of the plurality of wireless sensors; control the wireless sensor to establish a wireless connection between the wireless sensor and the mobile computing device; receive, from the mobile computing device, via the wireless connection, a player identifier; determine the respective player position associated with the wireless sensor; and in response to determining the respective player position and based on the player identifier, associate the player with the respective player position within a table management database.”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  


Application Number: 17/352,049
US Patent Number: 11,094,161 B2
A system comprising:
A system comprising:

a memory storing player positioning information associated with a table gaming environment;
a smart table for providing a wagering game to one or more players, the smart table defining a plurality of player positions, the smart table including a table management device operable by a dealer and a plurality of wireless sensors, each wireless sensor associated with a respective player position of the plurality of player positions, each wireless sensor configured to detect a mobile computing device of a player;
a smart table at which a wagering game is provided to one or more active players and is configured to use radio-frequency identification (RFID)-enabled chips, the smart table includes at least one RFID sensor configured to detect the presence of RFID-enabled chips, the at least one RFID sensor includes a dealer scratchpad for detecting a value of RFID-enabled chips within a scratchpad area on the smart table, the smart table defines a plurality of player positions; and
a memory device; and

at least one processor configured to execute instructions stored in the memory device, which when executed, cause the processor to at least:
at least one processor executing instructions which cause the processor to:
determine, using a wireless sensor of the plurality of wireless sensors, that the mobile computing device is located proximate a wireless sensor of the plurality of wireless sensors;

control the wireless sensor to establish a wireless connection between the wireless sensor and the mobile computing device;

receive, from the mobile computing device, via the wireless connection, a player identifier;


detect, by the smart table, presence of a player at a first player position of the plurality of player positions;

receive, from a player computing device of the player, a request to buy into the wagering game for a buy-in value using a funds source from a digital wallet of the player accessed from the player computing device;

display, to a dealer of the wagering game at the smart table, a confirmation that the player at the first player position is entitled to receive the buy-in value;
determine the respective player position associated with the wireless sensor; and

in response to determining the respective player position and based on the player identifier, associate the player with the respective player position within a table management database.


detect, from the at least one RFID sensor, a chip value within the scratchpad area;

detect, from the at least one RFID sensor, a chip value within the scratchpad area;

compare the chip value to the buy-in value; and









Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715